DETAILED ACTION

This application is examined under the first inventor to file provisions of the AIA .
This office action in response to amendments of the special application filed on 01/17/2021.
Claims 1-17 are pending of which claims 1, 2 and 10 are independent claims.
IDS, filed 12/17/2020, is considered.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180098370 to Bangolae (hereinafter “Bangolae”) in view of US. Pub. 20160286471 to Zisimopoulos (hereinafter “Zisimopoulos”) 

Regarding claim 1:  Bangolae  discloses a memory that stores a plurality of instructions; and a processor that couples to the memory and that is configured to Bangolae, see paragraph[0100] FIGS. 15 and 16 a sidelink discovery configuration information element (IE) may be communicated from the eNodeB to a remote UE, more specifically, the sidelink discovery configuration IE can be broadcast via a SIB 18, a SIB 19, or an RRC connection reconfiguration and the sidelink discovery configuration IE can include various measurement thresholds, which can be used by the remote UE to perform a relay discovery procedure, for example,  the remote UE can compare its own measurements (e.g., RSRP or RSRQ measurements) to the measurement threshold, and based on the comparison the remote UE can perform the relay discovery procedure and further relay communication, i.e.,  if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate a relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE, the relaySelectionInfo parameters may also be used as cell selection information broadcast by a serving cell in SIB19 to be used by the remote UE to select a cell on another frequency ).

However, Bangolae does not explicitly teach a relay selection apparatus, applicable to relay equipment, the apparatus comprising: a receiver configured to receive request responsive to receiving the request information, the relay discovery information including identifier information a relay user equipment (UE) ID of the relay equipment and identifier information including a cell ID of a serving cell of the relay equipment. However, Zisimopoulos in the same or similar field of endeavor teaches a relay selection apparatus (Zisimopoulos, see paragraph[0009], a UE , as a relay selection apparatus, is configured with relay selection rules, receives a ProSe discovery message from each of a plurality of ProSe relay candidates providing access to a network), applicable to relay equipment, the apparatus comprising: a receiver configured to receive request information transmitted by a remote terminal;  a transmitter configured to broadcast relay discovery information responsive to receiving the request information ( Zisimopoulos, see  paragraph discloses [0010] and [0063] , FIG. 4,  ProSe discovery message may include a relay offer message, and evaluating the received ProSe discovery messages with respect to the relay selection rule,  and  the response to the received discovery message is selection of the relay device based on the selection rule and sends an indication using the same format indicated in FIG. 4), the relay discovery information including identifier information a relay  user equipment (UE) ID of the relay equipment and identifier information including a cell ID of a serving cell of the relay equipment(Zisimopoulos, paragraph [0010], FIG. 3, receiving a ProSe discovery message from candidate relay equipment and  evaluate the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information (RSRP, RSRQ and PRI)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim 2: Bangolae discloses a memory that stores a plurality of instructions; and  a processor that couples to the memory and that is configured to execute the plurality of instructions to measure sidelink channel quality for discovered relay equipment according to the identifier information of the relay equipment and/or the identifier information of serving cells of the relay equipment Bangolae, see paragraphs [0057-0058], FIG. 15-16,  a relay UE  can communicate a sidelink UE information message to the eNodeB which includes its intent to act as a relay for the remote UE, the eNodeB configures the relay UE with a relay initiation and configuration message, then it sends a discovery message to announce that the relay UE  is acting as a relay, and that the relay UE  is ready to receive a direct communication request from the remote UE, and see paragraph[0089], a remote UE can monitor a connection link quality of the sidelink  (i.e., a link quality of the Uu interface) before choosing a relay UE as, and if the connection link quality (or serving channel quality) becomes less than a defined threshold, but the remote UE does not detect any neighboring cells for handover, the remote UE can perform a new  discovery procedure for relay UE selection).

 However, Bangolae does not explicitly teach a  relay selection apparatus, applicable to a remote terminal, the apparatus comprising: a transmitter configured cause a remote terminal to transmit a request information a receiver configured to receive relay discovery information transmitted by relay equipment responsive to receiving the request information , 

the relay discovery information including identifier information including a relay User Equipment (UE) ID of the relay equipment and identifier information including a cell ID  of serving cells of the relay equipment. However, Zisimopoulos in the same or similar field of endeavor teaches a  relay selection apparatus (Zisimopoulos, see paragraph[0009], a UE , as a relay selection apparatus, is configured with relay selection rules, receives a ProSe discovery message from each of a plurality of ProSe relay candidates providing access to a network, applicable to a remote terminal, the apparatus comprising: a transmitter configured cause a remote terminal to transmit a request information a receiver configured to receive relay discovery information transmitted by relay equipment responsive to receiving the request information (Zisimopoulos, see  paragraph discloses [0010] and [0063] , FIG. 4,  ProSe discovery message may include a relay offer message, and evaluating the received ProSe discovery messages with respect to the relay selection rule,  and  the response to the received discovery message is selection of the relay device based on the selection rule and sends an indication using the same format indicated in FIG. 4), the relay discovery information including identifier information including a relay User Equipment (UE) ID of the relay equipment and identifier information including a cell ID  of serving cells of the relay equipment (Zisimopoulos, paragraph [0010], FIG. 3, receiving a ProSe discovery message from candidate relay equipment and  evaluate the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information (RSRP, RSRQ and PRI);. It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim 3: Bangolae discloses the apparatus according to claim 2,  select relay equipment as relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for the discovered relay equipment; and transmit relay information of the selected relay equipment to an eNB Bangolae, see paragraphs[0100] FIGS. 15 and 16 a sidelink discovery configuration information element (IE) may be communicated from the eNodeB to a remote UE, more specifically, the sidelink discovery configuration IE can be communicated via a SIB 18, a SIB 19, or an RRC connection reconfiguration and the sidelink discovery configuration IE can include various measurement thresholds, which can be used by the remote UE to perform a relay discovery procedure, for example,  the remote UE can compare its own measurements (e.g., RSRP or RSRQ measurements) to the measurement threshold, and based on the comparison the remote UE can perform the relay discovery procedure and further relay communication. In other words, if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate the relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE and the discovery message contains ID of the relay equipment, the relaySelectionInfo parameters may also be used as cell selection information broadcast by a serving cell in SIB19 to be used by the remote UE to select a cell on another frequency).

However, Bangolae does not explicitly teach wherein the processor is further configured to: wherein, the relay information comprises an ID of the selected relay equipment. Zisimopoulos, paragraph [0010], FIG. 3, receiving a ProSe discovery message from candidate relay equipment and  evaluate the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information (RSRP, RSRQ and PRI). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim 4: Bangolae discloses Bangolae discloses an identifier information of the relay equipment that allows a remote terminal to measure sidelink channel quality for a discovered relay equipment. However, Bangolae does not explicitly teach the apparatus according to claim 2, wherein the processor is further configured to: transmit the relay information of the relay equipment to the eNB; wherein, the relay information Zisimopoulos, paragraph [0010], FIG. 3, receiving a ProSe discovery message from candidate relay equipment and  evaluate the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs section, upper layer information section, which contains cell ID and UE ID,  connection information and relay station information, and relay radio layer information section  contains measurements and interface information, such as,  RSRP, RSRQ and PRI).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim 5: Bangolae discloses  the apparatus according to claim 2,  wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for the relay equipment; and transmit relay information of the relay equipment selected by the processor to the eNB via the serving relay Bangolae, see paragraphs[0100] FIGS. 15 and 16 a sidelink discovery configuration information element (IE) may be communicated from the eNodeB to a remote UE, more specifically, the sidelink discovery configuration IE can be communicated via a SIB 18, a SIB 19, or an RRC connection reconfiguration and the sidelink discovery configuration IE can include various measurement thresholds, which can be used by the remote UE to perform a relay discovery procedure, for example,  the remote UE can compare its own measurements (e.g., RSRP or RSRQ measurements) to the measurement threshold, and based on the comparison the remote UE can perform the relay discovery procedure, if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate the relay discovery procedure and the discovery message contains ID of the relay equipment, the relaySelectionInfo parameters may be used to select a relay UE , and relaySelectionInfo parameters may be also used as cell selection information by the remote UE to select a cell on another frequency, it is broadcast by a serving cell in SIB19 to be used).

Zisimopoulos, paragraph [0010], FIG. 3, receiving a ProSe discovery message, which contains cell ID and relay UE ID). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim 6: Bangolae discloses the apparatus according to claim 2, wherein the processor is further configured to: measure sidelink channel quality for all discovered relay equipment (Bangolae, see paragraph [0116], a eNodeB may send configuration information related to thresholds of link quality measurements within a discovery configuration container or a new container in a dedicated signaling message to the remote UE.  

Regarding claim 7: Bangolae discloses  the apparatus according to claim 6, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for Bangolae, see paragraphs[0100] FIG. 15 and 16 a sidelink discovery configuration information element (IE) may be communicated from the eNodeB to a remote UE, more specifically, the sidelink discovery configuration IE can be communicated via a SIB 18, a SIB 19, or an RRC connection reconfiguration and the sidelink discovery configuration IE can include various measurement thresholds, which can be used by the remote UE to perform a relay discovery procedure for selecting a relay UE, for example,  the remote UE can compare its own measurements (e.g., RSRP or RSRQ measurements) to the measurement threshold, and based on the comparison the remote UE can perform the relay discovery procedure); and transmit relay information of the selected relay equipment to the eNB; wherein, the relay information comprises the ID of the selected relay equipment and an ID of the serving cell of the relay equipment (Bangolae, see paragraph [0092], FIG. 3, a remote UE  can transmit a newly defined message or an existing message (e.g., a sidelink UE information message) to the eNodeB to inform the eNodeB  that the remote UE  has established a relay-based connection with the relay UE, and also transmits the sidelink UE information message since the remote UE  is still in-coverage of the eNodeB, and this communication is to inform the eNodeB that the remote UE no longer needs the connection with it and that it wants released).  

Regarding claim  8: Bangolae discloses the apparatus according to claim 6, wherein the processor is further configured to: transmit the relay information of the relay equipment to the eNB (Bangolae, see paragraph[0060], once an eNodB receives the sidelink UE information message with the relay UE's interest in acting as a relay,  the eNodeB  makes a final determination on whether the relay UE should enable its relay functionality, and if the eNodeB determines that the relay UE is to act as a relay, the eNodeB  can communicate a relay initiation and configuration message to the relay UE, and the relay initiation and configuration message can be dedicated signaling that is specific to a relay UE (i.e., not broadcast), and the relay UE is permitted to act as a relay); 

However, Bangolae does not explicitly teach wherein, the relay information comprises IDs of the relay equipment, a measurement result of the relay equipment and the IDs of the serving cells of the relay equipment; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal.  However, Zisimopoulos in the same or similar field of endeavor teaches wherein, the relay information comprises IDs of the relay equipment, a measurement result of the relay equipment and the IDs of the serving cells of the relay equipment (Zisimopoulos, see paragraph[0009], a UE , as a relay selection apparatus, is configured with relay selection rules, receives a ProSe discovery message from each of a plurality of ProSe relay candidates providing access to a network; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal (Zisimopoulos, paragraph [0010], FIG. 3, receiving a ProSe discovery message from candidate relay equipment and  evaluate the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information (RSRP, RSRQ and PRI ).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim  9: Bangolae discloses  the apparatus according to claim 6, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for all discovered relay equipment ( Bangolae, see paragraphs[0100] FIGS. 15 and 16 a sidelink discovery configuration information element (IE) may be communicated from the eNodeB to a remote UE, more specifically, the sidelink discovery configuration IE can be communicated via a SIB 18, a SIB 19, or an RRC connection reconfiguration and the sidelink discovery configuration IE can include various measurement thresholds, which can be used by the remote UE to perform a relay discovery procedure, for example,  the remote UE can compare its own measurements (e.g., RSRP or RSRQ measurements) to the measurement threshold, and based on the comparison the remote UE can perform the relay selection. Note: the need to use a relay UE is based on the following: assuming a remote UE has a direct connection with eNodeB,  if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate a relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE, a remote UE may receive a relaySelectionInfo parameters, which  may also be used as cell selection information broadcast by a serving cell in SIB19 to be used by the remote UE to select a cell on another frequency). 

However, Bangolae does not explicitly teach transmit relay information of the selected relay equipment to a serving relay of the remote terminal, and transmit the relay information of the selected relay equipment to the eNB via the serving relay, the relay information comprising an ID of the selected relay equipment and the ID of the serving cell of the selected relay equipment.  However, Zisimopoulos in the same or similar field of endeavor teaches transmit relay information of the selected relay equipment to a serving relay of the remote terminal, and transmit the relay information of the selected relay equipment to the eNB via the serving relay, the relay information comprising an ID of the selected relay equipment and the ID of the serving cell of the selected relay equipment (Zisimopoulos, paragraph [0010], FIG. 3, broadcast  a ProSe discovery message from candidate relay equipment and a receiving UE evaluate the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information (RSRP, RSRQ and PRI, and this message also reaches the serving base station).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim  10: Bangolae discloses a memory that stores a plurality of instructions; and a processor that couples to the memory and that is configured to execute the plurality of instructions  to determine relay equipment of the remote terminal according to the relay information received by the receiver (Bangolae, see paragraphs[0100] FIGS. 15 and 16 a sidelink discovery configuration information element (IE) may be communicated from the eNodeB to a remote UE, more specifically, the sidelink discovery configuration IE can be communicated via a SIB 18, a SIB 19, or an RRC connection reconfiguration and the sidelink discovery configuration IE can include various measurement thresholds, which can be used by the remote UE to perform a relay discovery procedure, for example,  the remote UE can compare its own measurements (e.g., RSRP or RSRQ measurements) to the measurement threshold, and based on the comparison the remote UE can perform the relay selection. Note: the need to use a relay UE is based on the following: assuming a remote UE has a direct connection with eNodeB,  if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate a relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE, a remote UE may receive a relaySelectionInfo parameters, which  may also be used as cell selection information broadcast by a serving cell in SIB19 to be used by the remote UE to select a cell on another frequency), and a measurement result of sidelink channel quality of the discovered relay equipment( Bangolae, see paragraph[0057],   a relay UE can communicate a sidelink UE information message to the serving  eNodeB, and  the sidelink UE information message indicates the relay UE's intent to act as a relay for the remote UE, and it should be known that remote UE is not that initiated the communication, and it is the responsibility of the relay UE to make sure the sidelink quality is OK for it to connect to the remote UE as a relay by consulting the base station).
  
However, Bangolae does not explicitly teach a relay selection apparatus, applicable to an eNB, the apparatus comprising: a receiver configured to receive relay information, the relay information comprising an ID of a serving cell of relay equipment discovered by a remote terminal, IDs of relay equipment discovered by the remote terminal However, Zisimopoulos in the same or similar field of endeavor teaches a relay Zisimopoulos, paragraph [0010], FIG. 3, broadcast  a ProSe discovery message from candidate relay equipment and a receiving UE evaluates the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information (RSRP, RSRQ and PRI, and this message also reaches the serving base station) IDs of relay equipment discovered by the remote terminal (FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information or measurements  (RSRP, RSRQ and PRI, and this message also reaches the serving base station). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim 11: Bangolae discloses Bangolae discloses an identifier information of the relay equipment that allows a remote terminal to measure sidelink channel quality for a discovered relay equipment. However, Bangolae does not explicitly teach discloses the apparatus according to claim 10, wherein the relay information comprises: an ID of relay equipment selected by the remote terminal from discovered relay equipment and an ID of a serving cell of the selected relay equipment.  However, Zisimopoulos in the same or similar field of endeavor teaches the apparatus according to claim 10, wherein the relay information comprises: an ID of relay equipment selected by the remote terminal from discovered relay equipment and an ID of a serving cell of the selected relay equipment (Zisimopoulos, paragraph [0010], FIG. 3, broadcast  a ProSe discovery message from candidate relay equipment contains:  message IDs, upper layer information that contains  (cell ID and UE ID connection information and relay station information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim  12: Bangolae discloses  the apparatus according to claim 11, wherein, the processor feeds back acknowledgment information to the remote terminal Bangolae, see paragraph [0089], a remote UE may switch from having a connection with an eNodeB to having a connection with a relay UE, the remote UE can be in-coverage of the eNodeB, the remote UE may monitor a connection link quality (i.e., a link quality of the Uu interface) and if the connection link quality (or serving channel quality) becomes less than a defined threshold, but the remote UE does not detect any neighboring cells for handover, the remote UE can perform a discovery procedure for relay UE selection. In other words, the remote UE can being searching for a relay UE. Note: handover is the first choice over relay UE. and see paragraphs[0100] if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate a relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE, and the remote UE receives a relaySelectionInfo parameters for selecting a relay UE, and the relaySelectionInfo parameters may also be used as cell selection information broadcast by a serving cell in SIB19 to be used by the remote UE to select a cell on another frequency) ; the processor hands the remote terminal over to the serving cell of the selected relay equipment when the selected relay equipment and the remote terminal belong to the same eNB but does not belong to the same serving cell(Bangolae, see paragraph[0089],a remote UE can switch from having a connection with an eNodeB directly to having a connection with eNodB via a relay UE if there is no neighboring eNodeB or cell that can serve the remote UE to handover), and feeds back acknowledgment information to the remote terminal (Bangolae, see paragraph [0089], a remote UE can switch from having a connection with an eNodeB to having a connection with a relay UE and receiving feedback is a design issue, i.e., the remote UE may receive acknowledgement or may not receive acknowledgement, the remote UE can initially be connected to an eNodeB over a Uu interface, the remote UE may be in-coverage of the eNodeB, the remote UE may monitor a connection link quality (i.e., a link quality of the Uu) and the switching is based on the link quality); and the processor transmits a handover request message to an eNB of the selected relay equipment when the selected relay equipment and the remote terminal belong to different eNBs, so as to hand the remote terminal over to the eNB of the selected relay equipment; wherein, the handover request message comprises: the relay information reported by the remote terminal and a cause of handover( Bangolae, see paragraph (see paragraphs[0100] if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate a relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE, and the remote UE receives a relaySelectionInfo parameters for selecting a relay UE, and the relaySelectionInfo parameters may also be used as cell selection or handover information broadcast by a serving cell in SIB19 to be used by the remote UE to select a cell on another frequency. Note: remote UE may not receive ACK for switching but receives further configuration information via the relay UE).  

Regarding claim 13: Bangolae discloses an identifier information of the relay equipment that allows a remote terminal to measure sidelink channel quality for a Zisimopoulos, paragraph [0010], FIG. 3, broadcast  a ProSe discovery message from candidate relay equipment contains:  message IDs, upper layer information that contains  (cell ID ( base station ID) and relay UE ID connection information and relay station information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim 14: Bangolae discloses an identifier information of the relay equipment that allows a remote terminal to measure sidelink channel quality for a discovered relay equipment. However, Bangolae does not explicitly teach the apparatus Zisimopoulos, paragraph [0010], FIG. 3, receiving a ProSe discovery message from candidate relay equipment and  evaluate the  received ProSe discovery messages from ProSe relay candidates and selecting a ProSe relay candidate that comply with the relay selection rule to a greater extent  and  ProSe discovery  message is basically  a relay offer message, which is shown in FIG. 3, contains:  message IDs, upper layer information (cell ID and UE ID connection information and relay station information), and relay radio layer information (RSRP, RSRQ and PRI )). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zisimopoulos into Bangolae’s system/method because it would allow 3GPP specification TS 24.334.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve uniform and standardized ProSe discovery message IDs that may include types of identifiers that are common to all ProSe discovery messages and as a result decreasing development time and implementation of the feature (Zisimopoulos; [0059]). 

Regarding claim  15: Bangolae discloses  the apparatus according to claim 14, wherein, the processor notifies the remote terminal of the relay information of the relay equipment selected for the remote terminal when the relay equipment selected by the processor and the remote terminal belong to the same serving cell(Bangolae, see paragraph [0116], a eNodeB may receive remote UE information (e.g., a remote UE ID) through the relay UE in a newly defined message or an existing message once the remote UE connection is established through the relay UE, thereby releasing the remote UE's direct connection); the processor hands the remote terminal over to a serving cell of the selected relay equipment when the relay equipment selected by the processor and the remote terminal belong to the same eNB but does not belong to the same serving cell, and notifies the remote terminal of the relay information of the relay equipment selected for the remote terminal(Bangolae, see paragraph [0096], a relay UE can redirect the remote UE to establish a direct Uu connection with the eNodeB, as the relay UE has access to both the PC5 interface (i.e., the interface between the relay UE and the remote UE) and Uu link quality measurements (i.e., link quality measurements between the relay UE and the eNodeB), if the relay UE determines that the PC5 link quality is above a certain upper threshold, then the relay UE can recommend or initiate the remote UE to perform cell detection/measurements for establishing a direct link connection with the eNodeB, and once the remote UE has established communication with the eNodeB, the remote UE can request the relay UE to be released on the relay link for a graceful transition ); and the processor transmits a handover request message to an eNB of the selected relay equipment when the relay equipment selected Bangolae, see paragraphs[0100], if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate a relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE, and  the remote UE receives  relaySelectionInfo parameters to select relay UE, and the same relaySelectionInfo parameters may also may also be used as cell selection information broadcast by a serving cell in SIB19 to be used by the remote UE to select a cell on another frequency.  

Regarding claim  16: Bangolae discloses  the apparatus according to claim 10, wherein the receiver receives relay information forwarded by a serving relay of the remote terminal, the relay information comprising: an ID of relay equipment reselected by the remote terminal and an ID of a serving cell of the relay equipment (Bangolae, see paragraph [0116], a eNodeB can store remote UE context upon fetching the remote UE context from the core network for relay reselection purposes and this context information includes ProSe information). 

Regarding claim  17: Bangolae discloses   the apparatus according to claim 16, wherein, the processor feeds back acknowledgment information to the remote terminal via the serving relay when the reselected relay equipment and the serving cell of the remote terminal belong to the same serving cell Bangolae, see paragraph Bangolae, see paragraph [0095], a remote UE can move from out-of-coverage to in-coverage of an eNodeB, the remote UE can establish a direct connection with the eNodeB, i.e., after the remote UE is in a suitable cell, the remote UE can perform an RRC connection establishment procedure in order to establish a direct connection with the eNodeB. Note: Acknowledgement is a design issue may not be applicable for RRC reselection procedure); the processor transfers data related to the remote terminal from the serving relay to the reselected relay equipment and feeds back acknowledgment information to the remote terminal via the serving relay when the reselected relay equipment and the serving relay of the remote terminal belong to the same eNB but does not belong to the same serving cell ( Bangolae, see paragraph [0095], a remote UE can move from out-of-coverage to in-coverage of an eNodeB, the remote UE can establish a direct connection with the eNodeB, i.e., after the remote UE is in a suitable cell, the remote UE can perform an RRC connection establishment procedure in order to establish a direct connection with the eNodeB, the remote UE may have been connected to a relay UE when out-of-coverage, and in some cases, after establishing the direct connection with the eNodeB, the remote UE may terminate the connection with the relay UE (i.e., stop the UE-to-NW relay functionality), for example, the remote UE may discontinue using the relay UE as a relay after the remote UE detects any cell fulfilling the predefined criterion, the remote UE may discontinue using the relay UE as a relay after the remote UE finds a suitable cell or a cell in a limited service, the remote UE may discontinue using the relay UE as a relay after the remote UE successfully establishes an RRC connection, sends an RRC connection request, or establishes an EPS bearer for an application that was previously served by the relay UE); and the processor transfers the data related to the remote terminal from the serving relay to the reselected relay equipment and transmits the relay information to the eNB of the reselected relay equipment when the reselected relay equipment and the serving relay of the remote terminal belong to different eNBs.   Bangolae, see paragraph[0105],when the initial eNodeB is replaced by a new eNodeB by relay UE, if the new eNodeB authorization is expected for the remote UE which is out-of-coverage, then the relay UE can forward the remote UE ID to the eNodeB, the remote UE ID can be an International Mobile Subscriber Identity (IMSI), a ProSe UE ID, or a link layer ID, after the relay UE forwards the remote UE to the eNodeB, the eNodeB can fetch the ProSe UE context from the core network, then, the eNodeB can store this ProSe UE context (specifically for remote UEs) for a defined period of time, such that the ProSe UE context can be re-utilized upon relay reselection). 









Response to Arguments

Applicant's arguments filed 01/17/2021 have been fully considered but they are not persuasive. See below.
  
Applicant argues that the Office Action tacitly admits that Bangolae fails to disclose the claimed features:"a receiver configured to receive request 

Examiner respectfully indicates  that responsive to receiving the request information is also disclosed by Zisimopoulos specially the message format that is exchanged,  the response to the received request or discovery information uses a message format as disclosed in FIG. 4 of  Zisimopoulos and paragraph 0063 indicates what parameters to change when the message is from  the UE that received the request.


Applicant argues that claim 1 includes: wherein, the identifier information of the relay equipment allows the remote terminal to measure sidelink channel quality for a discovered relay equipment, and/or, the identifier information of a serving cell of the relay equipment allows the remote terminal to measure sidelink remote terminal to measure sidelink channel quality for a discovered relay equipment. 

Examiner respectfully disagrees with applicant, Bangolae in paragraph 0057  that based on the relay configuration parameters and UE internal information, the relay UE can determine to act as a relay for the remote UE. The relay UE can communicate a sidelink UE information message to the eNodeB and this message may be measurement information, wherein the sidelink UE information message indicates the relay UE's intent to act as a relay for the remote UE. In this configuration, the relay UE makes the decision on whether to act as a relay as opposed to the eNodeB. Examiner respectfully indicates that a remote UE is not the one that initiated the communication and does not know which sidelink to use with the relay node or whether to use that particular relay node at all, and because of this the argument by applicant that a measurement performed by the remote UE of the side link does not make sense. Examiner, having said this, would to indicate that the remote UE will periodically checks the quality of the side link after the remote UE and the relay UE established connection, and this is a standard procedure in the art.
 
 
 


Applicant argues that claim 2 includes: a processor that couples to the memory and that is configured to execute the plurality of instructions to measure sidelink channel quality for discovered relay equipment according to the identifier information of the relay equipment and/or the identifier information of serving cells of the relay equipment. For the above feature, the Office Action on page 5 points to Bangolae paragraph [0057-0058] and FIGS. 15 and 16. However, applicant's claim recites that the remote terminal: to measure sidelink channel quality for a discovered relay equipment. In contrast to applicant's claims, Bangolae describes the remote terminal to measure the link quality between the remote terminal and the eNodeB. Bangolae does not describe the remote terminal to measure sidelink channel quality for a discovered relay equipment. 

Examiner respectfully disagrees with applicant, Bangolae in paragraph 0057 discloses that based on the relay configuration parameters and UE internal information, the relay UE can determine to act as a relay for the remote UE. The relay UE can communicate a sidelink UE information message to the eNodeB and this message may be measurement information, wherein the sidelink UE information message indicates the relay UE's intent to act as a relay for the remote UE. In this configuration, the relay UE makes the decision on whether to act as a relay as opposed to the eNodeB; and in paragraph 0050 Bangolae discloses after transmission of the discovery message from the relay UE to the 


Applicant argues that because claims 3-9 depend ultimately from independent claim 2, they incorporate the elements of independent claim 2, plus additional patentable features, and are likewise patentably distinguishable over the cited references. Applicant respectfully requests withdrawal of the 35 U.S.C. §103 rejections to claims 2-9. 




Applicant argues that independent Claim 10 recites a relay selection apparatus, applicable to an eNB, the relay selection apparatus having at least the following elements: a receiver configured to receive relay information, the relay information comprising an ID of a serving cell of relay equipment discovered by a remote terminal, IDs of relay equipment discovered by the remote terminal and a measurement result of sidelink channel quality of the discovered relay equipment; a memory that stores a plurality of instructions; and a processor that couples to the memory and that is configured to execute the plurality of instructions to determine relay equipment of the remote terminal according to the relay information received by the receiver. Independent claim 10 is different in scope from both claims 1 and 2. However, applicant points to the above reproduced sections of Zisimopoulos and Fig. 2. The Office Action tacitly admits that Bangolae fails to disclose a relay selection apparatus applicable to an eNB including "a receiver configured to receive relay information, the relay information comprising an ID of a serving cell of relay equipment discovered by a remote terminal" and instead alleges that Zisimopoulos discloses the features (see Office Action page 17). 


 
 
 
 
Applicant argues that claim 10 is related to an eNB and recites in part: "a receiver configured to receive relay information, the relay information comprising an ID of a serving cell of relay equipment discovered by a remote terminal, IDs of relay equipment discovered by the remote terminal and a measurement result of sidelink channel quality of the discovered relay equipment."The Office Action on page 18 points to Zisimopoulos paragraph [0010] and FIG. 3. [0010] ..., evaluating the received ProSe discovery messages with respect to the relay selection rule may include identifying a ProSe discovery message received from the first ProSe relay candidate as complying with the relay selection rule to a greater extent than at least one other Pro Se discovery message received from at least one other ProSe relay candidate of the plurality of ProSe relay candidates. In some examples of the method, the at least one Pro Se discovery message may include a relay offer message, and evaluating the received the at least one ProSe discovery message may further include a Multimedia Broadcast Multicast Service (MBMS) relay information message, and the method may further include determining the MBMS relay information message identifies at least one MBMS desired by the UE and further selecting the first ProSe relay candidate based at least in part on the MBMS relay information message identifying the at least one MBMS desired by the UE. In some examples of the method, the MBMS relay information message may include at least a E-UTRAN cell identity (ECI), or at least one temporary mobile group identity (TMGI), or at least one ProSe Group Identifier (ID), or a combination thereof. FIG. 3 is a relay offer message. Not related to the eNB receiving a message. Zisimopoulos paragraph [0010] and FIG. 3 do not mention the eNB comprising: "a receiver configured to receive relay information, the relay information comprising an ID of a serving cell of relay equipment discovered by a remote terminal, IDs of relay equipment discovered by the remote terminal and a measurement result of sidelink channel quality of the discovered relay equipment." 

Examiner respectfully disagrees with applicant, Bangolae in paragraph 0057  discloses that based on the relay configuration parameters and UE internal information, the relay UE can determine to act as a relay for the remote UE. The relay UE can communicate a sidelink UE information message to the eNodeB and this message may be measurement information, wherein the sidelink UE information message indicates the relay UE's intent to act as a relay for the remote UE. In this configuration, the relay UE .


 
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose phone number is 571-2713795 can be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477